UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-22063 (RDD)
 LLC,
                                                             NOTICE OF FILING
                         Debtor.                           AMENDED SCHEDULE E/F

To:       Paxstone Capital Europe LLP
          80-83 Long Lane
          London EC1A 9ET
          United Kingdom

          Pursuant to Local Bankruptcy Rule 1009-1, the above-named Debtor gives notice that on

March 2, 2021, the Debtor filed an Amended Schedule E/F (enclosed) that does not list you as a

creditor herein. If you believe that you have an allowed claim against the Debtor, you should file

a proof of claim with the Bankruptcy Court using the form previously provided you. Pursuant to

the Order establishing deadlines to file proofs of claim, entered February 27, 2019, and Rule

9006(f), your deadline to file a proof of claim is April 5, 2021.


Dated: New York, New York                             AMINI LLC
       February 8, 2021
                                                      /s/ Jeffrey Chubak
                                                      Avery Samet
                                                      Jeffrey Chubak
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      asamet@aminillc.com
                                                      jchubak@aminillc.com
                                                      Proposed Attorneys for the Debtor and
                                                      Debtor in Possession
